 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    BANK OF NEW YORK MELLON,                                 Case No. 2:17-cv-00372-MMD-PAL
 8                                            Plaintiff,                     ORDER
              v.
 9                                                                (Mot WD Atty – ECF No. 58)
      MARYLAND PEBBLE AT SILVERADO                                 (Mot for OST – ECF No. 59)
10    HOMEOWNERS ASSOCIATION, et al.,
11                                        Defendants.
12          Before the court is movant Aaron R. Dean’s (“Dean”) Motion to Withdraw as Counsel of
13   Record for defendant Las Vegas Equity Group, LLC (“LVEG”) (ECF No. 58) and Motion for
14   Order Shortening Time (ECF No. 59). The motion represents that counsel and LVEG have had a
15   breakdown in communication such that they have irreconcilable differences. Furthermore, LVEG
16   has failed to pay its outstanding invoices due to movant. LVEG has represented to movant that it
17   has engaged new counsel, Tara Clark Newberry, to further represent them in this matter. On
18   September 11, 2018 Ms. Newberry filed a Notice of Appearance (ECF No 60).
19          LR IA 11-6(b) provides that “[n]o attorney may withdraw after appearing in a case except
20   by leave of the court after notice has been served on the affected client and opposing counsel.” LR
21   IA 11-6(c) provides that the signature of an attorney to substitute in a case “constitutes an express
22   acceptance of all dates then set for pretrial proceedings, for trial or hearing, by the discovery plan,
23   or in any court order.” LR IA 11-6(d) also provides that the substitution of an attorney “shall not
24   alone be reason for delay of pretrial proceedings, discovery, the trial, or any hearing in this case.”
25          Accordingly,
26   ///
27   ///
28                                                         1
 1         IT IS ORDERED that Aaron R. Dean’s Motion to Withdraw (ECF No. 58) and Order

 2   Shortening Time (ECF No. 59) are GRANTED.

 3         DATED this 9th day of October, 2018.
 4

 5
                                                      PEGGY A. LEEN
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                2
